DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 09/23/2022. Currently, claims 1-6, 11-16 and 21-26 are pending. Claims 1, 2, 4, 6, 11 and 12 have been amended. Claims 21-26 are newly added. Claims 7-10 and 17-20 have been cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-16 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
Claims 1-6, 11-16 and 21-26 are directed to method and systems for tracking product(s).
Exemplary claim 1 recites in part, 
“… receive product related information over a network from a of tracking devices located at a plurality of facilities… 
…store the product information from the plurality of tracking devices located at the plurality of facilities,
…responsive to and control at least the database and the network interface; and
implement blockchain technology with respect to the product related information to generate a blockchain ledger of the product related information”
The claim recites the limitations of 1) collecting product related data, 2) storing the collected data, and 3) processing the collected data. Under broadest reasonable interpretation, the “collecting”, “storing” and “processing” steps cover performance of the limitation in the mind but for the recitation of computer components (processor, database, network interface, tracking devices). Other than the recitation of “processor”, “database”, “network interface” and “tracking devices”, nothing in the claim element precludes the step from being performed in the human mind. The nominal recitation of computer components does not take the claim limitations out of the mental processes grouping. Hence, the claim recites an abstract idea. See MPEP 2106.04(a)(2)(III)(A).
This judicial exception is not integrated into a practical application because the additional elements, “wherein the product related information…” and “wherein the identification information…” simply describes the type of data associated with the product that is being collected. The data type collected does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g)
Further, the additional elements of “receiving an information request”, “analyzing the database to determine requested information” and “transmitting the result to a computer” simply describes receiving information, processing the collected information and displaying the results related to a tracked product. The court have held that “limiting the abstract idea of collecting information, analyzing it, and displaying certain results to a particular technological environment” does not amount to significantly more. See MPEP 2106.05(h)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (processor, database, network interface, tracking devices) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept.
Accordingly, as a whole, claim 1 is directed to a judicial exception (i.e. abstract idea) without significantly more.
Claims 6 and 11 recite similar limitations, and therefore are rejected based on similar rationale.
Dependent claims 2-5, 12-16 and 21-26 recite limitations directed to the abstract idea, and do not integrate the abstract idea into a practical application nor provide an inventive concept. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-16, 21-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2018/0284093 (Brown et al. – hereinafter Brown), and further in view of U.S. Patent Appl. Pub. No. 2019/0342085 (Kube et al. – hereinafter Kube).


Referring to claim 1, Brown discloses a system configured to track product and capture product related information comprising: 
a database configured to store the product information from the plurality of tracking devices located at the plurality of facilities, [See paragraph 0062]
a processor configured to be responsive to and control at least the database and the network interface; and [See paragraph 0063]
the processor and the database being further configured to implement blockchain technology with respect to the product related information to generate a blockchain ledger of the product related information, [See paragraphs 0048, 0064]
wherein the product related information comprises a location of a product, an identification of the product, and at least one of the following: a temperature of the product, remaining product shelf fife identifying characteristics and a temperature of an environment of the product; and [See paragraphs 0024, 0043, 0050, 0053, 0058, 0067, 0073]
wherein the identification of the product is based in part on a machine-readable code located with the product, the machine-readable code comprising the identification of the product and the machine-readable code being implemented with at least one of the following: a radio frequency identification (RFID) device, a barcode, a QR (Quick Response) code, and a data matrix (DM) code; [See paragraphs 0047, 0055] 
wherein the processor is further configured to receive an information request for the product; [See paragraphs 0006, 0024, 0040, 0044, 0052, 0062, 0063, 0067, 0074] 
wherein the processor is further configured to analyze the database including the blockchain ledger to determine requested information in response to the information request for the product; and [See paragraphs 0006, 0024, 0040, 0044, 0052, 0062, 0063, 0067, 0074] 
wherein the processor is further configured to transmit the requested information to a computer. [See paragraphs 0006, 0024, 0040, 0044, 0052, 0062, 0063, 0067, 0074] 
Brown does not explicitly disclose the limitation: a network interface configured to receive product related information over a network from a plurality of tracking devices located at a plurality of facilities utilizing at least one of the following: a micro service transformation layer where multiple data sources converge to configure, and normalize data to a common and a network of interfaces and APIs ingesting data to a blockchain platform comprising replicated instances of a database. 
Kube teaches a system with the limitation: a network interface configured to receive product related information over a network from a plurality of tracking devices located at a plurality of facilities utilizing at least one of the following: a micro service transformation layer where multiple data sources converge to configure, and normalize data to a common and a network of interfaces and APIs ingesting data to a blockchain platform comprising replicated instances of a database. [See paragraphs 0028, 0040, 0047-0049, 0057, 0096, 0101]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Brown to have incorporated a database input feature as in Kube with the motivation receiving and sending data for storage and retrieval to and from a product tracking database. [See Kube paragraphs 0026-0035] 

Referring to claim 2, the combination of Brown and Kube discloses the system of claim 1 wherein the requested information comprises information on a particular one of the product, a particular one of the facilities, a case number of the product, a lot number of the product, a batch number of the product and an item number of the product; and wherein the information request comprises at least one of the following: a tracking request, a product genealogy request and a traceability request. [See Brown paragraphs 0006, 0024, 0040, 0044, 0052, 0062, 0063, 0067, 0074] 

Referring to claim 3, the combination of Brown and Kube discloses the system of claim 1 wherein: 
the processor is further configured to receive an inventory request for the product; [See Brown paragraphs 0062, 0081]
the processor is further configured to analyze the database including the blockchain ledger to determine inventory information in response to the inventory request for the product; and [See Brown paragraphs 0062, 0063, 0081]
the processor is further configured to transmit the inventory information to a computer or a mobile device, [See Brown paragraph 0081]
wherein the inventory information comprises at least one of the following: an inventory determination, a replacement determination, a supply chain determination, consumption metrics, inventory counts, a gross inventory, and a forecasted inventory. [See Brown paragraphs 0006, 0058, 0062, 0081] 

Referring to claim 4, the combination of Brown and Kube discloses the system of claim 1 wherein: the product related information further comprises an image captured by a camera device implemented by one of the plurality of tracking devices; and [See paragraphs 0002, 0022, 0043, 0050, 0052] 
the network interface is configured to receive the image from one of the plurality of tracking devices; and [See Kube paragraphs 0028, 0034, 0051]
the product related information further comprises the image captured by the camera device implemented by one of the plurality of tracking devices. [See paragraphs 0002, 0022, 0043, 0052] 

Referring to claim 5, Brown discloses the system of claim 4 wherein: the processor is further configured to analyze the image captured by the camera device implemented by one of the plurality of tracking devices to determine whether the product has indications of at least one of the following: quality characteristics and product integrity information. [See paragraphs 0002, 0022, 0043, 0044, 0052, 0056]

Referring to claim 6, the combination of Brown and Kube discloses a system configured to track product and capture product related information comprising: 
a database configured to store the product related information from the plurality of tracking devices located at the plurality of facilities, [See Brown paragraph 0062]
a processor configured to be responsive to and control at least the database and the network interface; [See Brown paragraph 0063]
the processor and the database being further configured to implement blockchain technology with respect to the product related information to generate a blockchain ledger of the product related information, [See Brown paragraphs 0048, 0064]
one or more of the plurality of tracking devices comprising; a machine-readable code reader configured to read a machine-readable code located with a product: the machine-readable code comprising an identification of the product and the machine-readable code being implemented with at least one of the following: a radio frequency identification (RFID) device, a barcode, a QR (Quick Response) code, and a data matrix (DM) code; [See Brown paragraphs 0047, 0055]
at least one sensor configured to sense a physical characteristic of the product including at least one of the following: a temperature of the product and a temperature of an environment of the product; [See Brown paragraphs 0047, 0050, 0055, 0073, 0075] 
a detection unit configured to receive information from the sensor; [See Brown paragraphs 0062, 0073]
a device processor configured to implement and control the detection unit and the machine-readable code reader; and [See Brown paragraphs 0062, 0073]
a transceiver configured to transmit product related information over the network to the processor, the product related information comprising the location of the product; the identification of the product, and at least one of the following: the temperature of the product and the temperature of an environment of the product; [See Brown paragraph 0028, 0050, 0058, 0062, 0073, 0075]
wherein the product related information comprises the location of a product, an identification of the product, and at least one of the following: a temperature of the product, remaining product shelf fife identifying characteristics and a temperature of an environment of the product; and [See Brown paragraphs 0024, 0043, 0050, 0053, 0058, 0067, 0073]
wherein the identification of the product is based in part on a machine-readable code located with the product, the machine-readable code comprising the identification of the product and the machine-readable code being implemented with at least one of the following: a radio frequency identification (RFID) device, a barcode, a QR (Quick Response) code, and a data matrix (DM) code. [See Brown paragraphs 0047, 0055] 
Brown does not explicitly disclose the limitation: a network interface configured to receive product related information over a network from a plurality of tracking devices located at a plurality of facilities utilizing at least one of the following: a micro service transformation layer where multiple data sources converge to configure, format, and normalize data to a common language and a network of interfaces and APIs ingesting data to a blockchain platform comprising replicated instances of a database. 
Kube teaches a system with the limitation: a network interface configured to receive product related information over a network from a plurality of tracking devices located at a plurality of facilities utilizing at least one of the following: a micro service transformation layer where multiple data sources converge to configure, format, and normalize data to a common language and a network of interfaces and APIs ingesting data to a blockchain platform comprising replicated instances of a database. [See paragraphs  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method Brown to have incorporated a database input feature as in Kube with the motivation receiving and sending data for storage and retrieval to and from a product tracking database. [See Kube paragraphs 0026-0035] 
 
Referring to claims 11-16, they contain similar limitations as set forth in claims 1-5, and therefore are rejected based on the same rationale. 

Referring to claim 21, the combination of Brown and Kube discloses the system of claim 1 wherein: 
the product related information further comprises an image captured by a camera device implemented by one of the plurality of tracking devices; [See Brown paragraphs 0002, 0022, 0028, 0034, 0043, 0050-0052] 
the plurality of tracking devices being configured to capture the image and the image comprises an image of the product and/or an image of a food preparation surface, [See Brown paragraphs 0002, 0022, 0028, 0034, 0043, 0050-0052] 
the network interface is configured to receive the image from one of the plurality of tracking devices being; and [See Brown paragraphs 0002, 0022, 0028, 0034, 0043, 0050-0052] 
the product related information further comprises the image captured by the camera device implemented by one of the plurality of tracking devices. [See Brown paragraphs 0002, 0022, 0028, 0034, 0043, 0050-0052] 

Referring to claim 22, the combination of Brown and Kube discloses the system of claim 21 wherein: 
the processor is further configured to analyze the image captured by the camera device implemented by one of the plurality of tracking devices to determine whether the image has indications of at least one of the following: product quality characteristics, product integrity information, a pathogen, and/or a disease. [See Brown paragraphs 0002, 0022, 0043, 0044, 0052, 0056]

Referring to claim 23, the combination of Brown and Kube discloses the system of claim 1 wherein: the network interface is configured to receive the product related information over the network from at least one of the plurality of tracking devices located in at least one of the plurality of facilities when a product arrives in the at least one of the plurality of facilities: [See Brown paragraphs 0040, 0047, 0073-0077, 0081 – Information is received as the product(s) move through different locations/points within the supply chain.] 
the network interface is configured to receive the product related information over the network from at least one of the plurality of tracking devices located in the at least one of the plurality of facilities when the product is processed in the at least one of the plurality of facilities; and [See Kube paragraphs 0028, 0040, 0047-0049, 0057, 0096, 0101] 
the network interface is configured to receive the product related information over the network from at least one of the plurality of tracking devices located in the at least one of the plurality of facilities when the product departs from the at least one of the plurality of facilities. [See Kube paragraphs 0028, 0040, 0047-0049, 0057, 0096, 0101] 

Referring to claim 25, the combination of Brown and Kube discloses the process of claim 24 further comprising analyzing with the processor the image captured by the camera device implemented by one of the plurality of tracking devices to determine whether the image has indications of at least one of the following: product quality characteristics, product integrity information, a pathogen, and/or a disease. [See Brown paragraphs 0002, 0022, 0043, 0044, 0052, 0056]

Referring to claim 26, the combination of Brown and Kube discloses the process of claim 11 further comprising: 
receiving the product related information with the network interface over the network from at least one of the plurality of tracking devices located in at least one of the plurality of facilities when a product arrives in the at least one of the plurality of facilities; [See Kube paragraphs 0028, 0040, 0047-0049, 0057, 0096, 0101] 
receiving the product related information with the network interface over the network from at least one of the plurality of tracking devices located in the at least one of the plurality of facilities when the product is processed in the at least one of the plurality of facilities; and [See Kube paragraphs 0028, 0040, 0047-0049, 0057, 0096, 0101] 
receiving the product related information with the network interface over the network from at least one of the plurality of tracking devices located in the at least one of the plurality of facilities when the product departs from the at least one of the plurality of facilities. [See Kube paragraphs 0028, 0040, 0047-0049, 0057, 0096, 0101] 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Kube, and further in view of U.S. Patent Appl. Pub. No. 2019/0236527 (Bhaumik et al. – hereinafter Bhaumik).


Referring to claim 24, the combination of Brown and Kube disclose the system of claim 1 above. The combination does not explicitly disclose the limitation: wherein at least one of the plurality of tracking devices is implemented as an Internet of things (loT) implemented in at least one of the plurality of facilities.
 Bhaumik teaches a system with the limitation: wherein at least one of the plurality of tracking devices is implemented as an Internet of things (loT) implemented in at least one of the plurality of facilities. [See paragraphs 0081, 0084, 0087, 01220028, 0040, 0047-0049, 0057, 0096, 0101]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Brown and Kube to have incorporated an IoT configuration as in Bhaunmik with the motivation of sharing information between a plurality of devices. [See Bhaumik paragraphs 0020, 0080-0084] 

Response to Arguments
101 Rejection 
Applicant's arguments filed 09/23/2022 with respect to the rejection of claims 1-6 and 11-16 under 35 U.S.C. § 101 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
The claimed inventions describe method and system for tracking a product. The claimed inventions collect one or more types of information via tracking devices located at a plurality of facilities as a product (or products) travels from one place to another. The collected information is stored on a database (including using blockchain technology). The information can be requested and provided to a computer. 
The claim recites the limitations of 1) collecting product related data, 2) storing the collected data, and 3) processing the collected data. Other than the recitation of “processor”, “database”, “network interface” and “tracking devices”, nothing in the claim element precludes the step from being performed in the human mind. The nominal recitation of computer components does not take the claim limitations out of the mental processes grouping. Hence, the claim recites an abstract idea. See MPEP 2106.04(a)(2)(III)(A).
This judicial exception is not integrated into a practical application because the additional elements, “wherein the product related information…” and “wherein the identification information…” simply describes the type of data being collected. The data type collected does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g)
Further, the additional elements of “receiving an information request”, “analyzing the database to determine requested information” and “transmitting the result to a computer” simply describes receiving information, processing the collected information and displaying the results related to a tracked product. The court have held that “limiting the abstract idea of collecting information, analyzing it, and displaying certain results to a particular technological environment” does not amount to significantly more. See MPEP 2106.05(h)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (processor, database, network interface, tracking devices) amount to no more than mere instructions to apply the judicial exception using a generic computer component. 
Accordingly, claims 1-5, 11-16 and 21-26 are directed to a judicial exception (i.e. abstract idea) without significantly more.
MPEP 2106.05(a)(II) states, “[A]nother consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Applicant’s filed specification teaches that “…the disclosure is directed to a system, device, and process for tracking product through one or more facilities and applying algorithms, aggregating information, configuring exception-based alerts, and using artificial intelligence or machine learning to provide insights as product moves, is added, consumed, or transacted throughout the entirety of the product lifecycle.” Paragraph 0002. 
In addition, paragraph 0142 of Applicant’s filed specification teaches that “the system 100 may be implemented such that data is chained, delivering shared value, enabling trusted, immutable transactions, and the like. Moreover, the system 100 may implement an Al model to improve inventory accuracy, may be device agnostic, may manage & deploy at scale, may implement an open source foundation, may support GS1 standards, may be API based, may be configured to provide secure & permissioned operations, and/or the like as described herein.”
The cited portions of the specification describe the practical application in a conclusory manner, merely indicating a field of use or technological environment in which to apply the judicial exception which do not amount to significantly more than the exception itself, and does not integrate a judicial exception into a practical application. 
The claims fail to include the components or steps of the invention that describes the practical application in the specification. The claim fails to describe implementing an Al model to improve inventory accuracy, providing secure & permissioned operations, and/or the like as described in the specification. 

103 Rejection(s)
Applicant’s arguments, see pages 3-5, filed 09/23/2022, with respect to the rejection(s) of claim(s) 1-6 and 11-16 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown and Kube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687